Citation Nr: 1211734	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from August 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an increased rating for diabetes mellitus was previously before the Board in January 2011 when it was remanded for additional evidentiary development.  

The claims of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus and for a painful scar on the left side of the neck have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The of issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire appeal period, treatment for the Veteran's diabetes mellitus required insulin and restricted diet but without the requirement for regulation of activities.



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for diabetes mellitus, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to an increased rating for his diabetes mellitus.  The discussions in December 2006 and November 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant an increased rating for the disability adjudicated by this decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's initial decision came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims in the VCAA letters and he was provided with notice of the types of evidence necessary to establish an effective date for the disabilities on appeal in the December 2006 and November 2008 VCAA letters.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in April 2011 in connection with the claim adjudicated herein is more than adequate.  A physical examination was conducted and the Veteran's subjective history was recorded.  The claims file was reviewed.  Clinical findings with regard to the diabetes mellitus were provided sufficient to rate the disability.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

There is evidence that the Veteran has received private medical treatment for his diabetes mellitus and that these records have not been associated with the claims file.  This deficiency was also noted at the time of the January 2011 Board remand.  The Board directed at that time that a letter be sent to the Veteran requesting outstanding medical records in order to assist in his claim.  A letter was sent to the Veteran in January 2011 requesting this evidence.  The Veteran did not respond to VA's request.  Without his assistance, these records cannot be obtained.  No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Increased rating criteria

In November 2006, the Veteran submitted a claim of entitlement to an increased rating for his service-connected diabetes mellitus.  The disability is currently rated as 20 percent disabling under Diagnostic Code 7913.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Board has recognized that, when considering increased ratings claims, the analysis must include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Analysis

The Board finds that an increased rating is not warranted at any time during the appeal period as the preponderance of the competent evidence of record demonstrates that the service-connected diabetes mellitus was treated with insulin and restricted diet but without the requirement for regulation of activities.

Private clinical records dated in November 2005, December 2005, and May 2006, reveal the Veteran denied a history of recent weight gain or weight loss.  There was no recent history of hypoglycemia.  The Veteran reported decreased pin prick sensation in the lower extremities.  The pertinent diagnosis was diabetes mellitus with neurological manifestations of an unspecified type.  

In November 2006, the Veteran informed a clinician that he had been wildly noncompliant with his medication and diet.  He ate a lot of pasta.  

In January 2007, the Veteran was afforded a VA diabetes examination; his claims file and medical records were not available for review.  He reported he had been an insulin-dependent diabetic for the past 16 to 17 years, although generally noncompliant with medication.  The examiner noted that the Veteran was a poor historian, who was tangential, and did not recall his medications.  He denied ketoacidosis, stated that hypoglycemic reactions occurred daily, but had no blood sugar readings for the examiner to review.  He had only begun to monitor his blood sugar two months earlier when he was restarted on his insulin.  He denied any hospitalizations for ketoacidosis or hypoglycemic reactions.  He was on a self restricted diet.  He reported he was gaining weight.  It was noted the Veteran did not exert himself at all but this was due to lower extremities pain and back pain.  During the examination he did not report any visual problems.  Neurologically, he reported tingling in his hands and feet with numbness of his bilateral lower extremities.  The examiner opined that the Veteran's lower extremity symptoms were likely secondary to the Veteran's longstanding venous insufficiency, but also stated that his neuropathy could be due to his diabetes mellitus, but without records she could not be sure.  She noted that he had not reported ocular complications of diabetes mellitus.  There were no stated ocular or cardiac complications of diabetes mellitus.  The Veteran had erectile dysfunction but the examiner was unable to confirm this was a complication of diabetes mellitus since there were no private medical records to document the symptomatology onset relative to the diabetes mellitus.  

A VA treatment record dated in March 2007 reveals the Veteran was assessed with mild nonproliferative diabetic retinopathy (NPDR), and epiretinal membrane with mild decrease.  There was no history of hypoglycemia.  In June 2007, it was again noted that there was no recent history of hypoglycemia.  

In April 2008, the Veteran submitted a statement along with his notice of disagreement, which requested a 40 percent rating for diabetes.  He stated he had left work due to his diabetes and that he was on "needle insulin." 

An optometry progress note from December 2008 noted the Veteran continued to have mild NPDR.  

A December 2008 clinical record includes the annotation that the Veteran had a hypoglycemic reaction the same month with loss of consciousness for approximately one hour.  He was brought to a private hospital.  

In May 2009, the Veteran's representative reported that the Veteran's walking and standing was limited.  He used to play sports but does not do so anymore.  He could not walk due to pain in his feet.  There was no indication that this restriction in activity was based on a physician's orders.  

In December 2010, a diabetic eye examination resulted in a finding of no retinopathy present.  The Veteran had no other diabetic ocular risk factors.  

At the time of the April 2011 VA examination for compensation and pension purposes, the Veteran reported he was followed by a private health care provider for his diabetes mellitus.  The Veteran reported he had been hospitalized for hypoglycemia approximately two to three years prior.  He stated that he followed a restricted diet as prescribed by his physician.  There had been no weight loss or weigh gain since the last VA examination.  The Veteran took daily insulin.  There was no loss of strength.  The Veteran had a documented history of peripheral neuropathy.  Erectile dysfunction was present.  The Veteran reported the he had tried Viagra without success.  The Veteran felt that he had to curtail his activity to allow for the taking of insulin, eating on schedule and taking medication on schedule to avoid hypoglycemia.  A diagnosis of non-insulin dependent diabetes mellitus which requires treatment with insulin was made.  This had been poorly controlled over the years due to poor compliance.  Erectile dysfunction which was as likely as not multifactorial was also diagnosed.  The examiner opined the erectile dysfunction was, as likely as not, aggravated by the Veteran's longstanding history of poorly controlled diabetes mellitus.  There was also a history of bilateral non-proliferative diabetic retinopathy.  The examiner noted the most recent medical records indicate there was no current evidence of the disease.  

The Board finds that the above evidence demonstrates the service-connected diabetes mellitus is manifested by, at most, a need for insulin and restricted diet but without the requirement for regulation of actives or any greater level of impairment.  The Veteran has reported he had to restrict his activities due to the timing of his medication and meals.  The Board notes Diagnostic Code 7913 defines regulation of activities as the avoidance of strenuous occupational and recreational activities.  The Veteran's allegation that he had to restrict his activities due to the timing of medication and meals does not fit this the definition of regulation of activities.  The Board further finds that there is no evidence of record that a health care professional has prescribed a regulation in the Veteran's activities as treatment for his diabetes mellitus.  

There is a single reference in the claims file to the fact that the Veteran had been hospitalized two to three years earlier for a hypoglycemic event.  This frequency of hospitalization without the requirement for regulation of activity does not satisfy the criteria for a rating in excess of 20 percent.  All the higher ratings in excess of 20 percent require the presence of regulation of activity.  

With regard to diabetic complications, the Board has referred the issue of service connection for hypertension to the RO in the introductory portion of this decision as there is some evidence of record indicating that the hypertension might be linked to active duty but the medical evidence of record is insufficient upon which to base this grant.  No health care provider has affirmatively linked hypertension to diabetes mellitus yet.  

An October 2007 rating decision included a grant of entitlement to mild NPDR as a complication of diabetes, effective March 21, 2007.  Under 38 C.F.R. § 4.119, Diagnostic Code 7913 Note (1) holds that compensable complications of diabetes should be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  The October 2007 rating decision found the NPDR to be noncompensable and so is considered part of the diabetic process currently rated at 20 percent disabling.  The most recent evidence of record in the form of the April 2011 VA examination supports a finding that the retinopathy was noncompensable.  It was noted in the examination report that the most recent treatment records dated in 2009 and 2010 show that there is no current evidence of the disease.  

The record shows that the Veteran has erectile dysfunction which, as likely as not, is aggravated by his DM.  Erectile dysfunction may be rated as noncompensable by analogy under to 38 C.F.R. § 4.115b, Diagnostic Code 7522, which pertains to deformity of the penis with loss of erectile power.  38 C.F.R. § 4.20.  There is no diagnostic code that specifically addresses the diagnosis of erectile dysfunction, however, Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  

Diagnostic Code 7522 provides for a 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  The provisions of 38 C.F.R. § 4.31 indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  Therefore, although erectile dysfunction is, as likely as not, aggravated by the Veteran's diabetes mellitus, as both loss of erectile power and deformity are not demonstrated, a separate compensable rating is not warranted.  Noncompensable ratings are considered to be part of the diabetic process under DC 7913.  There is no competent evidence of record indicating the presence of penis deformity.  The Veteran had not alleged such a fact pattern.  

In January 2012, the RO granted separate evaluations for peripheral neuropathy of the bilateral upper and lower extremities and assigned 10 percent evaluations, effective from the date of receipt of the increased rating claim, November 2006.  The Note to Diagnostic Code 7913 requires that these evaluations be evaluated separately from the diabetes mellitus when compensable.  The Veteran has not indicated he disagreed with the 10 percent evaluations assigned.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent for diabetes mellitus at any time during the appeal period. 

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the service-connected diabetes mellitus been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the back disability under consideration.  The Veteran has reported that he requires insulin for treatment of his diabetes mellitus and that he has restricted his diet.  Diagnostic Code 7913 is based on evaluating the presence of these criteria.  The rating criteria are more than adequate to describe the disability.  Accordingly, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After reviewing the totality of the relevant evidence, the Board is compelled to conclude that the preponderance of such evidence is against entitlement to an increased rating for the service-connected diabetes mellitus.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination pursuant to 38 U.S.C.A. § 5107(b).  A staged rating is not warranted at any time.   


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is not warranted.  The appeal is denied.  


REMAND

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  In April 2008, the Veteran's representative alleged that the Veteran had to leave employment as a result of his diabetes mellitus.  In addition to diabetes mellitus, service connection is currently in effect for residuals of a left neck soft tissue shrapnel wound with retained fragments, for arthritis of the cervical spine and for peripheral neuropathy of the upper and lower extremities.  The Veteran has not been afforded a VA examination in connection with the TDIU claim.  The Board finds the Veteran should be afforded a VA examination to determine if TDIU is warranted based on all of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all medical care providers who treated him for any of his service-connected disabilities since 2007.  After securing any necessary releases, obtain those records which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Schedule the Veteran for a VA examination(s) for the purpose of determining the impact that his service-connected diabetes mellitus, residuals of a left neck soft tissue shrapnel wound with retained fragments, arthritis of the cervical spine and peripheral neuropathy of the upper and lower extremities have on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available prior to completion of the evaluation.  The examiner(s) must annotate the examination report(s) to indicate review of pertinent evidence in the claims file.  The examiner(s) should include a discussion of all functional impairment caused by the service connected disabilities, specifically as to how it would relate to appellant's ability to obtain or maintain employment, given his occupational experience and educational background.

The examiner(s) should reconcile the opinion(s) with all other clinical evidence of record.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Adjudicate the claim of entitlement to TDIU.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative which addresses all evidence received subsequent to the last supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


